DETAILED ACTION
Applicants' arguments, filed September 20, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the Application as originally filed has no reference to “granules having a x(90%)log particle size distribution 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-48 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) in view of Gangakhedkar (U.S. 8,148,414 – IDS dated 12/28/2015).
Karaborni teaches making granules comprising greater 95% prodrug in order to reduce the size of the dosage form [0007]. The granules also contain pharmaceutically acceptable excipients including hydroxypropylmethylcellulose (HPMC) and sodium compression aides, and combinations thereof [0078]. Examples of materials useful in coatings for physical protection of the core include permeable or soluble materials such as hydroxypropylmethyl cellulose, hydroxypropyl cellulose, lactose, hydroxypropylethyl cellulose, hydroxyethyl cellulose, and xanthan gum [0078]. These coatings may be applied to tablet dosage forms by methods known to those skilled in the art [0078].
Karaborni does not teach the specific prodrug to be N,N-Diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate. 
Gangakhedkar teaches a pharmaceutical composition in the form of a powder, pellet or tablet comprising one of the prodrug active agents taught (col.32). The prodrug active agents can be administered in multiple daily doses (col.32) totaling 10mg-4g per day (col.34) in order to treat psoriasis, asthma, multiple sclerosis, inflammatory bowel disease, or arthritis (col.1). A preferred prodrug is N,N-Diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate (col.14). 
Gangakhedkar does not teach a granulation having 95 wt% prodrug.
It would have been prima facie obvious to one of ordinary skill in the art making the oral composition of Karaborni to select the orally administered prodrug taught by Gangakhedkar. One of ordinary skill in the art would have had a reasonable expectation prima facie obvious to a person having ordinary skill in the art to optimize the size of the particles in order to provide the desired dissolution characteristics. With regard to claim 36, the range instantly recited (100-1200mg) lies within the range taught by Gangakhedkar (10-4000mg). see MPEP 2144.05(I). 

Claims 31-48 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Gangakhedkar (U.S. 8,148,414 – IDS dated 12/28/2015) in view of Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014), and Tanoue (U.S. 2011/0123615). 
Applicants submit that the combination of Gangakhedkar and Karaborni does not teach a compression coating layer. 
Tanoue teaches forming granules into an active agent containing tablets and applying a coating to the tablet via compression [0080]. The granules are milled and sieved to the desired size (i.e.150-500 microns) ([0116] and Examples).  
It would have been prima facie obvious to one having ordinary skill in the art making the oral composition of Karaborni and Gangakhedkar to mill and sieve the prima facie obviousness exists. MPEP 2144.05(I). 


Obviousness Remarks 
Applicants argue that Karaborni teaches only a d10 of about 40-150 microns for gabapentin prodrug (Figure 7), however “the d10 and d90 x(90%)log and overall particle size distribution are distinct properties of a given granulation. The d10 value cannot be extrapolated to obtain a d90 particle size distribution. As such there would have been no reasonable expectation that substituting a different active…into the compositions of Karaborni would provide a granulation having the claimed a x(90%)log particle size distribution”. Accordingly, Applicants request the rejection be withdrawn. 
Examiner disagrees that the rejection should be withdrawn. A person having ordinary skill in the art would find it prima facie obvious to optimize the particle size in order to provide the desired dissolution as larger particles are well established as dissolving slower than smaller particles based on larger particles having less total surface area. See MPEP 2144.05(II). As such, Applicants argument is unpersuasive. 
 
Applicants argue that Tanoue does not cure the deficiencies of Karaborni. 
Examiner disagrees. As discussed above, a skilled artisan would have found it prima facie obvious to optimize the particle size based on Karaborni. Moreover, Tanoue prima facie case of obviousness exists. MPEP 2144.05(I). 

Applicants argue that the combination of Karaborni and Gangakhedkar fails to teach or suggest a compression coating, so the rejection should be withdrawn. 
Examiner disagrees. As discussed above, Karaborni teaches application of a coating. While the method step of applying the coating is not required in a product-by-process claim, it would have been prima facie obvious to one of skill in the art applying the coating to use compression as the means of applying the coating given the coating is taught to comprise compression aides. It is further noted that that granule and coating are compressed as a means of forming the tablet. 

Applicants argue that one of skill in the art formulating the dosage of Karaborni and Gangakhedkar would not have looked to Tanoue because it does not relate to high loading active agents and the active agents used are different from those used in Karaborni and Gangakhedkar. 
Examiner disagrees. Tanoue teaches a method of applying a coating via compression. One of ordinary skill in the art making the dosage of Karaborni and Gangakhedkar would have been motivated to apply the coating comprising compression aides using a known compression method for forming the coating, such as that taught by Tanoue. Thus, Applicants argument is unpersuasive.


Examiner disagreed. The rejection is based on obviousness rather than anticipation. As explained above, based on the combination of Karaborni and Gangakhedkar (and optionally Tanoue), one of skill in the art would have found it prima facie obvious to include the prodrug of Gangakhedkar in the dosage form in order to treat psoriasis, asthma, MS, IBS, or arthritis as taught by Gangakhedkar. Substitution of a known drug or prodrug into a known delivery formulation is nothing more than substitution of one known element for another to obtain predictable results. MPEP 2143(I)(B).   

Applicants argued that the cited prior art references do not teach a dosage form which “releases 90 wt% of the active agent within 0.5 to 24 hours” as recited in instant claim 37. 
Examiner disagreed. Karaborni teaches the coatings may provide the desired release of the active agent in the GI tract. Coatings which release the active agent after the drug is passed through the stomach (i.e. enteric coatings) are very well known in the art and such coatings will release the entire active agent in the recited range of 0.5 to 24 hours. For the reasons stated herein, Applicants arguments are not found persuasive.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-48 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,416,096; claims 1-18 of U.S. Patent No. 10,107,760; and claims 1-12 of U.S. Patent No. 10,940,117  in view of Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) and Tanoue (U.S. 2011/0123615). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to  formulate the patented prodrug in a known prodrug formulation as taught by Karaborni using known procedures in the art such as compression coating as taught by Tanoue. Such a combination is nothing more than combining prior art elements according to known method to yield predictable results. See MPEP 2143(I)(A). 


Double Patenting Remarks
Applicants request that the double patenting rejections be held in abeyance until such time that otherwise allowable subject matter is identified, at which time Applicants will file a terminal disclaimer, if deemed appropriate. 
In Accordance with Applicants request, the rejection is maintained. 


Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612